Madison Funds Legal & Compliance Department 8777 N. Gainey Center Drive, Suite 220 Scottsdale, AZ 85258 480/443-9537 February 28, 2012 U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Ultra Series Fund File No. 811-4815 Form N-CSR Filing Dear Sir/Madam: Filed electronically herein in html format are the registrant's certified financial statements, the additional matters required by Form N-CSR and the applicable certifications and attachments to the Form. If you have any questions, please call me at the number above or our General Counsel, Pamela Krill, at 608-216-9147. Respectfully submitted, (signature) W. Richard Mason Chief Compliance Officer and Corporate Counsel Enclosures
